

115 HR 2344 IH: Crab Emergency Disaster Assistance Act of 2017
U.S. House of Representatives
2017-05-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2344IN THE HOUSE OF REPRESENTATIVESMay 3, 2017Ms. Speier (for herself and Mr. Huffman) introduced the following bill; which was referred to the Committee on AppropriationsA BILLTo make funds available for fisheries resource disaster assistance for the 2015–16 Dungeness crab
			 and rock crab fisheries disaster, and for other purposes.
	
 1.Short titleThis Act may be cited as the Crab Emergency Disaster Assistance Act of 2017. 2.Fishery resource disaster assistance for the 2015–16 dungeness crab and rock crab fisheries disaster (a)Disaster assistance (1)Appropriation of fundsIn addition to any other funds available for such purpose, there is appropriated to the Secretary of Commerce $117,393,750 to make a lump sum payment to the Pacific States Marine Fisheries Commission.
 (2)DistributionThe Commission shall distribute such amount among fishing communities, Indian Tribes, small businesses, including fishermen, fish processors, and related businesses, individuals, and other entities, for assistance for the economic and social effects of the fishery resource disaster for the 2015–16 Dungeness crab and rock crab fisheries as determined by the Secretary of the Commerce on January 18, 2017, and to mitigate the economic losses to such communities, Tribes, businesses, individuals, or other entities caused by fishing closures or other restrictions on the harvesting of Dungeness crab or rock crab.
 (3)AvailabilityAmounts appropriated by this subsection shall remain available for the period with respect to which the determination referred to in paragraph (2) is made.
 (4)Unused fundsAny amount appropriated by this subsection that is not expended or otherwise obligated for the purpose described in paragraph (1) shall be returned to the Treasury of the United States.
				(b)Research
 (1)Appropriation of fundsThere is appropriated to the Secretary of Commerce— (A)$1,000,000 for West Coast domoic acid sampling and monitoring; and
 (B)$5,000,000 for competitive grants for projects, activities, and research that advance the capacity— (i)to predict the occurrence of harmful algal blooms in the offshore waters of California, Washington, and Oregon; and
 (ii)to evaluate the toxicity of domoic acid bioaccumulation and transmission to humans through the food supply.
 (2)Establishment of grant programThe Secretary shall establish a grant program with amounts appropriated by paragraph (1)(B) not later than 90 days after the date of the enactment of this Act.
 (c)Limitation on administrative expensesThe Secretary of Commerce may not use more than 4 percent of the amount appropriated under each of subsections (a) and (b) for administrative expenses.
			